BLUE, Judge.
The Appellants challenge a temporary injunction, arguing that the Appellees failed to show an irreparable injury or a threat to public safety. We agree and reverse. The trial court found insufficient evidence of an irreparable harm but entered the injunction based on a threat to public safety. After examining the record, we conclude that the evidence failed to demonstrate a public safety threat that would justify injunctive relief. Cf. Martin v. Pinellas County, 444 So.2d 489, 441 (Fla. 2d DCA 1983) (record “replete” with evidence that justified injunction based on public danger posed by pollutants on Martin’s property that would contaminate the aquifer), review denied, 451 So.2d 849 (Fla. 1984). Accordingly, we reverse the injunction.
SCHOONOVER, A.C.J., and FULMER, J., concur.